DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-10, and 12-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Sittler, US PGPub 2006/0289244.

    PNG
    media_image1.png
    180
    441
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    180
    441
    media_image1.png
    Greyscale


Regarding claim 3, Sittler discloses the elevator car of claim 1, wherein the second engagement portion (as described above) is at a predetermined height (see [0028]) within the elevator car (3).
Regarding claim 4, Sittler in view of Muller et al. discloses the elevator car of claim 3, comprising a connection mechanism (10) arranged to suspendably connect the working platform (4.1) to the support frame (as described above), wherein the connection mechanism (10) extends to suspend the working platform (4.1) at a single operational position (see [0028]) wherein the first engagement portion (10.2) is at the same predetermined height within the elevator car (3).
Regarding claim 7, Sittler discloses the elevator car of claim 1, wherein the first engagement portion (23) is made of a plastics material or covered with a plastics material (see [0033]).


Regarding claim 9, Sittler discloses the elevator car of claim 8, wherein, in the retracted position (as described above), the at least one stabilizing member (portion 22 of 20) is entirely within the vertical footprint of the working platform (4.1) and wherein, in the deployed position (as described above), the at least one stabilizing member (portion 22 of 20) extends laterally outside (see fig 2A,2B) of the vertical footprint of the working platform (4.1).
Regarding claim 10, Sittler discloses the elevator car of claim 8, wherein the at least one stabilizing member (20) is lockable (via 24,25) in the retracted position (as described above) and/or is lockable in the deployed position (as described above).
Regarding claim 12, Sittler discloses the elevator car of claim 1, wherein the at least one stabilizing member (20) is a first stabilizing member (20 on top fig 2B) and the working platform (4.1) further comprises a second stabilizing member (20 on bottom in fig 2B), and wherein the first stabilizing member (as described above) and the second stabilizing member (as described above) are positioned at opposed sides (top and bottom in fig 2b) of the working platform (4.1).
Regarding claim 13, Sittler discloses the an elevator system (fig 1) comprising an elevator car (3)  according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sittler in view of Muller et al., US Patent 6,419,052.
Sittler discloses the elevator car of claim 1 but does not specify that the second engagement portion is a handrail of the elevator car, or that the engagement portion is hook shaped.

    PNG
    media_image2.png
    735
    493
    media_image2.png
    Greyscale

Muller teaches a similar elevator maintenance platform (fig 1) where the second engagement portion (D2) is a handrail (col 3, line 10) of the elevator car (2).  (claim 2)
wherein the first engagement portion (10.2) comprises a hook (hook shape configured to align with upper contour of D2). (claim 5)
wherein the hook (as described above) is shaped to match a shape (see fig 1) of the second engagement portion (D2). (claim 6)
It would have been obvious to provide the handrail engagement portion with hook shaped adaptors described by Muller in the system disclosed by Sittler, in order to reinforce the working platform vertically to allow larger loads during maintenance operations.

Allowable Subject Matter
11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 11, including every structural element recited in the claims, especially, the configuration wherein the at least one stabilizing member comprises a first projection; the working platform comprises a slot; and the first projection is configured to slide in the slot, as the at least one stabilizing member is moved between the retracted position and the deployed position.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654